Citation Nr: 1029135	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for coronary artery disease 
secondary to type II diabetes mellitus on the basis of 
aggravation.
 
2.  Entitlement to service connection for a heart disorder, to 
include due to Agent Orange exposure and based on entitlement to 
direct service connection due to type II diabetes mellitus.
 
3.  Entitlement to service connection for hypertension, to 
include secondary to type II diabetes mellitus and coronary 
artery disease secondary to diabetes mellitus.
 
4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1967 to August 1968.  
He had service in the Republic of Vietnam.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).
 
VA treatment records contain diagnoses of various psychiatric 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA should consider alternative 
psychiatric disorders within the scope of an initial claim for 
service connection for a specific psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, 
however, the appellant has very specifically limited his claim to 
the issue of entitlement to service connection for PTSD.  He has 
not requested entitlement to service connection for all 
psychiatric symptomatology.  Moreover, at this juncture, there is 
no competent evidence linking any diagnosed psychiatric disorder 
other than PTSD to service.  Therefore, because the Veteran 
clearly limited his current claim to only to the question of 
entitlement to service connection for PTSD, and not for any other 
psychiatric disorder, the Board's jurisdiction is limited.  38 
U.S.C.A. § 7105 (West 2002).  If the appellant wishes to file a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, he must file such a specific claim with 
the RO.
 
The issues of entitlement to service connection for kidney 
and bladder disorders, secondary to diabetes mellitus; and 
entitlement to increased ratings for type II diabetes 
mellitus and Peyronie disease with impotence, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  
 
All issues save the question of entitlement to service connection 
for a heart disorder secondary to type II diabetes mellitus on 
the basis of aggravation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The competent medical evidence shows that coronary artery disease 
is aggravated by type II diabetes mellitus.
 
 
CONCLUSION OF LAW
 
Coronary artery disease is aggravated by type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.310.
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.
 
In January 2005 a VA examiner stated that coronary artery disease 
was "certainly aggravated by diabetes to a degree which cannot 
be stated without resorting to unfounded speculation."  See 
January 2005 VA examination report, page 3.  Thus, regardless of 
the exact degree of aggravation, there is competent medical 
evidence showing that coronary artery disease was aggravated by 
type II diabetes mellitus.  As there is no competent evidence to 
the contrary indicating that coronary artery disease  is not 
aggravated by type II diabetes mellitus, service connection is in 
order under this limited theory of entitlement.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).
 
To this extent, the benefit sought on appeal is allowed.
 
 
ORDER
 
Entitlement to service connection for coronary artery disease 
secondary to the type II diabetes mellitus by means of 
aggravation is granted.
 
 
REMAND
 
The claim of entitlement to direct service connection for a heart 
disorder, to include  directly secondary to type II diabetes 
mellitus remains pending.  In this regard, the Veteran served on 
the land mass of the Republic of Vietnam.  Hence, he is presumed 
to have been exposed to Agent Orange.  

On October 13, 2009, in accordance with 38 U.S.C.A. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptive service connection, based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era, for 
ischemic heart disease.  As required by that statute VA has 
issued proposed regulations which are currently going through 
established notice and comment rule-making procedures.  Those 
regulations will take effect on the date that a final rule is 
published in the Federal Register.  To date, however, a final 
rule has not been published.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the proposed new presumptions.  

In light of the proposed regulation, on November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay action 
on all claims of entitlement to service connection for coronary 
artery disease that cannot be granted under current law but that 
potentially may be granted based on the planned new presumptions 
of service connection for ischemic heart disease based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  Thus, the Board must stay action on this matter in 
accordance with the Secretary's stay.  Once final regulations are 
published, adjudication of the stayed claim will be resumed.  
Therefore, the RO must stay further consideration of the claim of 
entitlement to service connection for a heart disorder, to 
include coronary artery disease; as well as entitlement to 
service connection for hypertension.
 
Further, in July 2010, VA relaxed the evidentiary standard for 
establishing in-service stressors in claims of entitlement to 
service connection for PTSD.  See 75 Fed. Reg. 39,843-52 (July 
13, 2010).  Given, however, that the Veteran served in Vietnam as 
a personnel and pay disbursement specialist, further development 
is required before concluding that the appellant's claimed 
stressors are consistent with the places, types, and 
circumstances of that type of service.   Further development is 
in order because, on its face, service as a personnel or pay 
specialist while attached to the 292nd Finance Section Unit in 
Vietnam is not consistent with a claim of exposure to hostile 
military activity.  
 
Finally, the RO must obtain any additional VA treatment records 
from the VA medical center in Winston-Salem, North Carolina since 
August 2007, and any pertinent private medical records that need 
to be secured before rendering a final decision.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment 
records from VA medical center in Winston-
Salem, North Carolina since August 2007, 
and any private medical records identified 
by the appellant that have yet to be 
secured.  Any such records should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate any 
identified VA treatment records, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
2.  The RO must request verification of the 
reported stressors, see the statements of 
the Veteran dated July 19, 2004 and May 1, 
2007, from all official sources, to 
include, but not necessarily limited to, 
the U.S. Army & Joint Services Records 
Research Center (JSRRC).  If the RO cannot 
locate any pertinent records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  Thereafter, if and only if, research on 
the claimed stressors shows that any 
stressor is consistent with a fear of 
hostile military activity that is 
consistent with the places, types, and 
circumstances of the Veteran's service as a 
personnel/pay specialist, the RO must 
arrange for a VA psychiatric examination of 
the appellant to determine the etiology of 
any diagnosed PTSD.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner.  The existence 
or absence of PTSD should be definitively 
determined.  If PTSD is diagnosed, the 
examiner must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that the claimed in-service 
stressor or stressors are adequate to 
support a diagnosis of PTSD and that the 
claimant's symptoms are related to the 
claimed stressor or stressors.  If PTSD is 
not diagnosed, the examiner should explain 
why the diagnosis was not made. If PTSD is 
diagnosed based on the appellant's service 
in Vietnam, the examiner must explain why 
he/she believes any claimed stressor to be 
consistent with  the places, types and 
circumstances of service performed by a 
personnel and pay specialist, and how that 
service created fear of hostile military 
activity.
 
In preparing any opinions, the reviewing 
doctor must note the following terms:
 
????It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for coronary artery disease 
secondary to type II diabetes mellitus on the basis of 
aggravation.
 
2.  Entitlement to service connection for a heart disorder, to 
include due to Agent Orange exposure and based on entitlement to 
direct service connection due to type II diabetes mellitus.
 
3.  Entitlement to service connection for hypertension, to 
include secondary to type II diabetes mellitus and coronary 
artery disease secondary to diabetes mellitus.
 
4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1967 to August 1968.  
He had service in the Republic of Vietnam.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).
 
VA treatment records contain diagnoses of various psychiatric 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA should consider alternative 
psychiatric disorders within the scope of an initial claim for 
service connection for a specific psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, 
however, the appellant has very specifically limited his claim to 
the issue of entitlement to service connection for PTSD.  He has 
not requested entitlement to service connection for all 
psychiatric symptomatology.  Moreover, at this juncture, there is 
no competent evidence linking any diagnosed psychiatric disorder 
other than PTSD to service.  Therefore, because the Veteran 
clearly limited his current claim to only to the question of 
entitlement to service connection for PTSD, and not for any other 
psychiatric disorder, the Board's jurisdiction is limited.  38 
U.S.C.A. § 7105 (West 2002).  If the appellant wishes to file a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, he must file such a specific claim with 
the RO.
 
The issues of entitlement to service connection for kidney 
and bladder disorders, secondary to diabetes mellitus; and 
entitlement to increased ratings for type II diabetes 
mellitus and Peyronie disease with impotence, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  
 
All issues save the question of entitlement to service connection 
for a heart disorder secondary to type II diabetes mellitus on 
the basis of aggravation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The competent medical evidence shows that coronary artery disease 
is aggravated by type II diabetes mellitus.
 
 
CONCLUSION OF LAW
 
Coronary artery disease is aggravated by type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.310.
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.
 
In January 2005 a VA examiner stated that coronary artery disease 
was "certainly aggravated by diabetes to a degree which cannot 
be stated without resorting to unfounded speculation."  See 
January 2005 VA examination report, page 3.  Thus, regardless of 
the exact degree of aggravation, there is competent medical 
evidence showing that coronary artery disease was aggravated by 
type II diabetes mellitus.  As there is no competent evidence to 
the contrary indicating that coronary artery disease  is not 
aggravated by type II diabetes mellitus, service connection is in 
order under this limited theory of entitlement.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).
 
To this extent, the benefit sought on appeal is allowed.
 
 
ORDER
 
Entitlement to service connection for coronary artery disease 
secondary to the type II diabetes mellitus by means of 
aggravation is granted.
 
 
REMAND
 
The claim of entitlement to direct service connection for a heart 
disorder, to include  directly secondary to type II diabetes 
mellitus remains pending.  In this regard, the Veteran served on 
the land mass of the Republic of Vietnam.  Hence, he is presumed 
to have been exposed to Agent Orange.  

On October 13, 2009, in accordance with 38 U.S.C.A. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptive service connection, based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era, for 
ischemic heart disease.  As required by that statute VA has 
issued proposed regulations which are currently going through 
established notice and comment rule-making procedures.  Those 
regulations will take effect on the date that a final rule is 
published in the Federal Register.  To date, however, a final 
rule has not been published.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the proposed new presumptions.  

In light of the proposed regulation, on November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay action 
on all claims of entitlement to service connection for coronary 
artery disease that cannot be granted under current law but that 
potentially may be granted based on the planned new presumptions 
of service connection for ischemic heart disease based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  Thus, the Board must stay action on this matter in 
accordance with the Secretary's stay.  Once final regulations are 
published, adjudication of the stayed claim will be resumed.  
Therefore, the RO must stay further consideration of the claim of 
entitlement to service connection for a heart disorder, to 
include coronary artery disease; as well as entitlement to 
service connection for hypertension.
 
Further, in July 2010, VA relaxed the evidentiary standard for 
establishing in-service stressors in claims of entitlement to 
service connection for PTSD.  See 75 Fed. Reg. 39,843-52 (July 
13, 2010).  Given, however, that the Veteran served in Vietnam as 
a personnel and pay disbursement specialist, further development 
is required before concluding that the appellant's claimed 
stressors are consistent with the places, types, and 
circumstances of that type of service.   Further development is 
in order because, on its face, service as a personnel or pay 
specialist while attached to the 292nd Finance Section Unit in 
Vietnam is not consistent with a claim of exposure to hostile 
military activity.  
 
Finally, the RO must obtain any additional VA treatment records 
from the VA medical center in Winston-Salem, North Carolina since 
August 2007, and any pertinent private medical records that need 
to be secured before rendering a final decision.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment 
records from VA medical center in Winston-
Salem, North Carolina since August 2007, 
and any private medical records identified 
by the appellant that have yet to be 
secured.  Any such records should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate any 
identified VA treatment records, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
2.  The RO must request verification of the 
reported stressors, see the statements of 
the Veteran dated July 19, 2004 and May 1, 
2007, from all official sources, to 
include, but not necessarily limited to, 
the U.S. Army & Joint Services Records 
Research Center (JSRRC).  If the RO cannot 
locate any pertinent records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  Thereafter, if and only if, research on 
the claimed stressors shows that any 
stressor is consistent with a fear of 
hostile military activity that is 
consistent with the places, types, and 
circumstances of the Veteran's service as a 
personnel/pay specialist, the RO must 
arrange for a VA psychiatric examination of 
the appellant to determine the etiology of 
any diagnosed PTSD.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner.  The existence 
or absence of PTSD should be definitively 
determined.  If PTSD is diagnosed, the 
examiner must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that the claimed in-service 
stressor or stressors are adequate to 
support a diagnosis of PTSD and that the 
claimant's symptoms are related to the 
claimed stressor or stressors.  If PTSD is 
not diagnosed, the examiner should explain 
why the diagnosis was not made. If PTSD is 
diagnosed based on the appellant's service 
in Vietnam, the examiner must explain why 
he/she believes any claimed stressor to be 
consistent with  the places, types and 
circumstances of service performed by a 
personnel and pay specialist, and how that 
service created fear of hostile military 
activity.
 
In preparing any opinions, the reviewing 
doctor must note the following terms:
 
????It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD is unknowable.
 
The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 
 
4.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
appellant does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
5.  After the development requested is 
completed, the RO should review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit is not 
granted, the Veteran must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
7.  The RO must stay adjudication the 
issues of entitlement to service connection 
for a heart disorder and hypertension, to 
include secondary to herbicide exposure, 
pending publication of any final 
regulations establishing a new presumption 
of service connection for ischemic heart 
disease based on exposure to herbicides.
 
8.  Following the publication of these 
regulations, the RO must undertake any 
additional development necessary to 
adjudicate the claims.  Thereafter, the RO 
must readjudicate the issues of entitlement 
to service connection for a heart disorder 
and hypertension under all applicable 
theories of entitlement.  If any benefit is 
not granted, the Veteran must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


